United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1438
                                   ___________

United States of America,               *
                                        *
                   Appellee,            *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Salim Ahmad Salti, also known           *
as Saleem Salti,                        *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: August 30, 2002

                                 Filed: September 5, 2002
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      After Salim Ahmad Salti pleaded guilty to two counts of knowingly trafficking
in counterfeit labels affixed to copyrighted materials, the district court imposed
concurrent twelve-month-and-one-day terms of imprisonment for each count, three
years of supervised release, and $12,755.98 in restitution. Salti appeals, and we
affirm.

     Salti first argues the district court shifted to him the burden of proving the
number and value of the counterfeit cassette tapes, for purposes of establishing the
amount of loss attributable to his offense at sentencing, by requiring him to produce
his evidence first. Salti did not raise this argument below, and no plain error
occurred. See United States v. Brown, 203 F.3d 557, 558 (8th Cir. 2000) (per
curiam). The court did not misstate the government's burden of proof, and the court's
procedure yielded the evidence the court needed to resolve Salti's objections to the
amount of loss.

       Salti also argues the government did not meet its burden of proof in
establishing the amount of loss under U.S.S.C. § 2F.1(b)(1)(I) (1998) (requiring 8-
level enhancement where loss exceeded $200,000). This argument also fails. Based
on sentencing testimony about the number and source of counterfeit tapes, and their
market value, the district court's finding that the amount of loss exceeded the
$200,000 threshold for an 8-level enhancement was not clearly erroneous. See
U.S.S.G. § 2F1.1, comment. (n.9) (1998) (loss need not be determined with precision
and need only be reasonable estimate); United States v. Coon, 187 F.3d 888, 899 (8th
Cir. 1999) (standard of review), cert. denied, 529 U.S. 1017 (2000); United States v.
Hernandez, 952 F.2d 1110, 1118-19 (9th Cir. 1991) (market value of counterfeited
tapes is reasonable value to use in copyright case), cert. denied, 506 U.S. 920 (1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-